The opinion of the court was delivered by
Garrison, J.
This writ of certiorari brings up a resolution of the city council of the city of Cape May granting to the Cape May, Delaware Bay and Sewell's Point Railroad Company permission to move its motors and cars longitudinally on Ocean street, over a route particularly described in the said resolution.
This resolution prescribes the manner in which a corporation shall exercise a privilege in the use of a highway of the city of Cape May, and under the charter of that city should be by ordinance and not by a mere resolution. Pamph. L. 1875, p. 214. Cape May Railroad- Co. v. Cape May, 29 Vroom 565; S. C., 30 Id. 393; S. C., 31 Id. 224.
The objection that as property owners the two- prosecutors are improperly joined was not raised by any motion, and hence has not been considered. As residents and taxpayers, which they are, the prosecutors may lawfully join.
The resolution is set aside, with costs.